DETAILED ACTION
This office action is in response to the communication received on 04/18/2022 concerning application no. 15/941,178 filed on 03/30/2018.
Claims 1-6 and 8 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Claims 1-6 and 8 are pending.	

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 04/18/2022, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1 and 8 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1 and 8, the prior art fails to anticipate and/or render obvious, either solely or in combination, the calculation of an average movement distance that is obtained with the heartbeat cycle that is taken from the inverting a frequency peak from the frequency spectra and utilizing the average movement distance in the comparison to a threshold to determine time interval extension with thinning out while maintaining the frame rate. This is done in elastic images and the thresholding is used in subsequent movement distance calculating when the time interval is extended. 
Claims 2-6 are allowed at least by virtue of their dependency upon an allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osaka (PGPUB No. US 2009/0292205): Teaches thresholding average movement information in elastic image data and teaches thinning out elastic frame data.
Waki et al. (PGPUB No. US 2008/0188743): Teaches thinning out.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793